MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT

CABINET

?: DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N°__5___/IMDDEFE/CAB/DGEF.

Convention de transformation industrielle, pour la mise en valeur des Unités
Forestières . d'Exploitation Cayo et Doumanga, situées dans l'unité forestière
“’aménagement Sud 1 Pointe-Noire de la zone Ill Kouilou du secteur forestier Sud
dans le Département du Kouilou.

Entre les soussignés,

La République du Congo, représentée par Monsieur le Ministre du Développement
Durable, de l'Economie Forestière et de l'Environnement, ci-dessous désignée ‘le
Gouvernement”.

D'une part,
Et

La Société. Afriwood Industries, représentée par son Directeur Général, ci-dessous
désignée «la Société ». °

D'autre part,
Autrement désignés ‘les Parties”
Il a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies forestières, un inventaire de
blanification a été réalisé dans les unités forestières d'exploitation Cayo et Doumanga.

La Commission forestière, tenue le 29 novembre 2011, sous la présidence du Ministre du
Développement Durable, de l'Economie Forestière et de l'Environnement, a agréé des
demandes d'attribution des unités forestières d'exploitation Cayo et Doumanga, formulées
par la société Afrivood Industries suite aux appels d'offres, lancés par arrêtés n°8690 et
n°10442/MDDEFE/CAB des 29 octobre et 20 décembre 2010.

Le. Gouvernement et la Société Afriwood Industries se sont accordés pour conclure la
présente convention de transformation industrielle, pour la mise en valeur des unités
restières d'exploitation Cayo et Doumanga, conformément à la politique de gestion
urable des forêts, définie dans la loi n°16-2000 du 20 novembre 2000 portant code
forestier et aux stratégies de développement du secteur forestier. t

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre ! : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement et la mise en valeur
des unités forestières d'exploitation Cayo et Doumanga, situées dans l'unité forestière
d'aménagement Sud 1 Pointe-Noire de la zone Ill Kouilou du secteur forestier Sud, dans
le département du Kouilou.

Article 2 : La durée de la présente convention est fixée à quinze (15) ans, à compter de la
date de signature de l'arrêté d'approbation de la présente convention.

A la suite de l'adoption du plan d'aménagement élaboré dans l'objectif de gestion durable

des unités forestières d'exploitation Cayo et Doumanga, attribuées à la société et prévu à

l'article 12 ci-dessous, la durée de la convention peut être modifiée en fonction des

prescriptions dudit plan, pour tenir compte des dispositions de l'article 67 de la loi n°16-
L. <000 du 20 novembre 2000 portant code forestier.

la présente convention est renouvelable, après une évaluation par l'Administration
Forestière, tel que prévu à l'article 33 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social
de la société

Article 3 : La société dénommée Afriwood Industries est constituée en Société Anonyme
de droit congolais, à capitaux congolais.

Son siège social est fixé à Pointe-Noire, BP 1524, République du Congo.

ll peut étre iranstéré en tout autre endroit du territoire national, par décision des
ectionnaires, réunis en Assemblée Générale Extraordinaire.

fxticle 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés du bois,

Afin de réaliser ses objectifs, la société peut signer des accords, rechercher des
actionnaires. et entreprendre des actions susceptibles de développer ses activités, ainsi

que toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la société.

Article 5 : Le capital social de la Société est fixé initialement à FCFA 10.000.000. II devra
être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par incorporation

des réserves ou des provisions ayant vocation à être incorporées au capital social et par
apport en nature.

rticle 6 . Le montant actuel du capital social, divisé en 500 actions de F CFA 20.000, est
éparti de la manière suivante :

pa

L/
[N° Scuscripteur Ï Nombre | Valeur d’une | Montant Total
| : d’action action (ECFA)
1 Martial FOUTY 300 20.000! 6.000.000
F3 Glean Martial FOUTY 100 20.000 2.000.000
: Akrish Raymond FOUTY 100 20.000 2.000.000
li
500 10.000.000

Article 7: Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre en charge des Eaux et Forêts, conformément à la législation et
‘a réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DES UNITES FORESTIERES D'EXPLOITATION
CAYO ET DOUMANGA

Article 8: Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment l'arrêté n°8516/MEFE/CAB du 23 décembre 2005
portant création, définition des unités forestières d'aménagement du secteur forestier
centre et précisant les modalités de leur gestion et de leur exploitation, l'arrêté
R°10821/MEF/CAB du 6 novembre 2009 portant création et définition des unités
f-xestières d'exploitation dela zone. Ill Kouilou dans le secteur forestier Sud et l'arrêté
5°.8692/MDDEFE/CAB du 29 octobre 2010 portant création définition de l'UFE Doumanga
Située dans l'UFA Sud 1. Pointe-Noire de la zone III Kouilou dans le secteur forestier Sud
ét précisant les modalités de sa gestion et de son exploitation, la société est autorisée à
exploiter les unités forestières d'exploitation Cayo et Doumanga.

a} L'unité forestière d'exploitation Cayo.

Eile couvre une superficie totale de 25.098 hectares dont 8.000 hectares de superficie
ütile, délimitée ainsi qu'il suit :

-_ Au Nord: Par la rivière Loémé en amont, depuis son intersection avec la route
Kitañzi-Koulombo jusqu'au point aux coordonnées géographiques ci-après :
04°4427,4" Sud et 12°07'41,2” Est.

-_ Au Sud et à l'Est : Par la route Tchikamba-Manenga jusqu'au pont sur la rivière
Koinä.aux coordonnées géographiques ci-après : 04°47'59,4” Sud et 12°11'30,3"
Est; ensuite par la ligne frontalière Congo-Angola de 6.500 m environ orientée
Suivant un angle géographique de 163° jusqu'à son intersection avec la route
Manenga-Kitanzi aux coordonnées géographiques ci-après : 04°50'06,5" Sud et
12°10"54,8" Est ; puis par la route Kiminzi-Kitanzi depuis le point aux coordonnées
géographiques ci-après : 04°50'06,5" Sud et 12°10'54,8" Est jusqu'au carrefour du
village Sinda.

- A l'Ouèst : Par la route Sinda-Koulombo jusqu'à son intersection avec la rivière
Loémé aux coordonnées géographiques ci-après : 04°45'22,8" Sud et 12°00'35,4"

<=

b) L'unité forestière Doumanga

Elle couvre. une superficie totale de 8.000 hectares environ dont 7.200 hectares de
Superficie ütile, délimitée ainsi qu'il suit :

*: Au:Nord et à l'Ouest : Par la route nationale n° 1 en direction de Brazzaville, depuis le
<! point aux coordonnées géographiques ci-après : 04°24'01 ,3" Sud et 12°14'18,0" Est,
jusqu'au pont sur la rivière Loukénéné. :

+". Au Sud et à l'Est: Par la rivière Loukénéné en aval, depuis le pont de la route
+. nationale n° 1 jusqu'au pont du chemin de fer Congo océan ; ensuite par le chemin de
‘: fer Congo océan en direction de Pointe-Noire jusqu'au point aux coordonnées
géographiques. ci-après :04°2519,6" Sud et 12°16'49,6" Est ; puis par une droite de
© 2.400 mètres énviron, orientée géographiquement suivant un angle de 61° jusqu'au
point.aux coordonnées géographiques ci-après :04°24'40,5” Sud et 12°15'41 ,9" Est;
ensuite par.une autre droite de 1.100 mètres environ, orientée géographiquement
Suivant un angle de 136° jusqu'au point aux coordonnées géographiques ci-après :
04°25'06,5" Sud et 12°15'19,3" Est ; puis par une troisième droite de 2.700 mètres
environ, orientée géographiquement suivant un angle de 43°, jusqu'à la route nationale
n°1, au.point aux coordonnées géographiques ci-après: 04°24'01,3” Sud et
12°1418,0" Est.

TRE TROISIÈME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- €n,ne cédant, ni en ne faisant sous-traiter la mise en valeur des unités forestières
d'exploitation concédées;

-. en effectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir à la Direction Départementale de l'Economie
Forestière du Kouiloü, dans les délais prescrits par la réglementation forestière en
vigueur ;

- en transmettant les états de production à la Direction Départementale de
l'Economie Forestière du Kouilou, dans les délais prévus par la réglementation en
vigueur ;

- en respectant le quota des grumes destinées à la transformation locale (85%) et
celui des grumes à exporter (15%).

Article 10 : La Société s'engage également à respecter la législation et la réglementation
€n vigueur en matière d'environnement.

Article 11: La Société s'engage à mettre en valeur les unités forestières d'exploitation
concédées, conformément aux normes forestières et environnementales, aux
Fi Scriptions de ladite convention et aux dispositions du cahier de charges particulier.

l
{
À

Article 12: La Société s'engage à élaborer SPéltisdezom sous le contrôle des services
compétents du Ministère en charge des Eaux et Forêts, le plan d'aménagement, dans
l'objectif de gestion durable des unités forestières d'exploitation concédées.

À cet effeteile devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration et la mise en œuvre du plan d'aménagement.

L'élaboration du plan d'aménagement se fera avec l'appui d'un bureau d'études agréé, sur
la base des directives nationales d'aménagement et des normes d'aménagement des
Concessions forestières.

Ün protocole d'accord définissant les conditions générales d'aménagement et un protocole
technique précisant les prescriptions techniques seront signés entre la Direction Générale
de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du plan
d'aménagement, pour prendre èn compte les prescriptions définies et les conditions de
inise en œuvre dudit plan,

“cle 13 : La Société s'engage à mettre en œuvre le plan d'arnénagement des unités
fbrestièrés d'exploitation concédées.

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan d'aménagement sont
à la charge de la Société. Toutefois, celle-ci peut, avec l'appui du Ministère en charge des
Eeux et Forêts, rechercher des financements extérieurs.

Article 14 : La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf er cas de crise sur le marché de bois ou de force majeure.

Articla 15 : La Société s'engage à mettre en place une unité de transformation industrielle
et à diversifier la production transformée, selon le programme d'investissement et le
planning de production présentés au cahier de charges particulier.

Article 16: La: Société s'engage à assurer la bonne exécution du programme
vestissement, conformément au planning contenu dans le cahier de charges
er. Sauf en cas de force majeure, prévu à l'article 29 ci-dessous.

F2

Four couvrir les investissements, la Société aura recours à tout ou partie de son cash-

flow, aux capitaux de ses actionnaires et aux financements «extérieurs à moyen et long
terme. °

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18 : ia Société s'engage à porter l'effectif du personnel de 126 agents en 2012 à
205 en 2015 conformément aux détails précisés dans le cahier de charges particulier.

Article 19: La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,

Fqur une gestion rationnelle de,Ja faune dans les unités forestières d'exploitation
ncédées |

7 UT
Élle s'engage, notamment, à assurer le financement de la mise -en place et du
Hictionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,

a base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
vrestière.

Article 20 : La Société s'engage à réaliser un programme de restauration des zones
dégradéés et de suivi de la régénération des jeunes peuplements dans les unités
forestières: d'exploitation concédées, en collaboration avec le Service National de
Reboisement, sur la base d'un protocole d'accord à signer avec la Direction Générale de
‘Economie Forestière, dès l'adoption du plan d'aménagement.

Article 21: La.Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration dés Eaux et Forêts, des populations et des collectivités territoriales ou
locales du Département du Kouilou, tels que prévus dans le cahier de charges particulier
de la présente corvention.

Chapitre Il: Des engagements du Gouvernement

Article 22:: Le Gouvernement s'engage à faciliter, dans la mesure du possible, ies
Sonditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère:en charge des Eaux et Forêts, l'exécution des clauses conventionnelles

il-garantit en outre la libre circulation des produits forestiers, sous réserve de leur contrôle
par les agents des Eaux et Forêts.

Articie 23: Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de Bois ou de force majeure.

Aïticle 24 : Le Gouvernement s'engage à ne pas mettre en cause, unilatéralement, les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
ourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME ; MODIFICATION, RESILIATION DE LA CONVENTION
L “ ET CAS DE FORCE MAJEURE

Shapitre | : De la modification et de la révision

Articie 26: La présente convention peut faire l'objet d'une révision lorsque les
sifconstances l'imposent, selon que l'intérêt des Parties l'exige, ou encore lorsque son
exécution devient impossible en cas de force majeure. .

Article 26 : Toute demande de modification de la présenté convention doit être formulée
par écrit, par la Partie qui prend l'initiative.

Cgtte modification n'entrera en vigueur qu'après approbation, par la signature des Parties
frhntraciantes.

Mi -
Article 28 : Les dispositions de l'article 27 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de la présente convention ne commence pas dans un délai d'un an,

à compter de la date de signature de son arrêté d'approbation, ou encore. lorsque les
autifiés au chantier sont arrêtées pendant un an, sauf cas de force majeure, défini à
l'article 29 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre I : Du cas de force majeure

Article. 29: Est qualifié de « cas de force majeure », tout événement indépendant,
incértain, imprévisible, irrésistible et extérieur à la Société, susceptible d'empêcher la
féalisation normale son programme de production et d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel ne constitue pas un
ces de force majeure.

Article 30: Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
iexploitation sera prolongé par rapport à la période marquée par la force majeure.

$.&u contraire, l'effet de la force majeure dure plus de six mois; l'une des Parties peut
foumettre la situation à l'autre, en vue de sa résolution.

les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement, même
si cette décision devra aboutir à la résiliation de la présente convention.

*ITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
PE JURIDICTION

Article 31: Les Parties conviennent de régler à l'amiable tout différend résultant de
l'interprétation de l'exécution de la présente convention

Au gas où le règlement à l'amiable n'aboutit pas, le litige est porté devant le Tribunal de
D du siège social de la Société, installé sur le territoire congolais.

LA

= SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 32: En cas de faillite ou de résiliation de la convention, la Société sollicitera
Yapprobation du Ministre en charge des Eaux et Forêts Pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n°16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l'objet d'une évaluation annuelle par les services
‘cpmpétents de l'Administration des Eaux et Forêts.

Une copie de rapport d'évaluation annuelle est transmise à la Direction Générale de la
Société, en relevant les points d'inexécution de la convention.

De même; au terme de la validité de la présente convention, une évaluation finale sera
Éfectuée : par: les services précités, qui jugeront de l'oppoitunité cu non de .sa
‘écohduction.

Article 34 : Le présente convention, qui sera approuvée par arrêté du Ministre
Eaux et Forêts, entre en vigueur à compter de la date de signature dudit arrêt

Fait à Brazzaville, le 24 ao 2012

Pour la Société, Pour le Gouvernement,

Le Directeur Général Le Ministre du Développement Durable,
à de l'Economie Forestière
et de l'Environnement,

me. 2

Hartial FOUTY
